MOSK, J.
I dissent.
The trial court found “that no other conclusion could ¡logically be reached by the jury in this ease. The evidence was overwhelming. ’ ’ The. District Court of Appeal held that the error committed in permitting the tape recording, to be played was inconsequential. Upon reviewing the record and the evidence, I reach the same conclusions.
It is my opinion that the judgment should be affirmed under the provisions of ’article VI, section 4%, of the California Constitution.
McComb, J., and Burke, J., concurred.